Opinion issued October 15, 2019




                                  In The

                           Court of Appeals
                                  For The

                       First District of Texas
                        ————————————
                           NO. 01-19-00600-CV
                         ———————————
  RADHIKA SHAH, INDIVIDUALLY AND AS REPRESENTATIVE OF
 CHARM DENTAL, AND PARTHIV MEHTA, INDIVIDUALLY AND AS
       REPRESENTATIVE OF CHARM DENTAL, Appellants
                                    V.
  ARETHA DENNIS, INDIVIDUALLY AND AS REPRESENTATIVE OF
   LUNA DESIGN GROUP, INC., AND LUNA DESIGN GROUP, INC.,
                         Appellees



              On Appeal from the County Court at Law No. 1
                        Fort Bend County, Texas
                  Trial Court Case No. 19-CCV-064584
                           MEMORANDUM OPINION

      Appellants, Radhika Shah, Individually and as Representative of Charm

Dental, and Parthiv Mehta, Individually and as Representative of Charm Dental,

representing that the parties have agreed to compromise and settle their differences

in the underlying lawsuit, have filed an agreed motion to dismiss the appeal. See

TEX. R. APP. P. 42.1(a). Ten days have passed with no response. See TEX. R. APP. P.

10.3(a). No opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1), 43.2(f). Because appellees did not sign the agreed motion, the

court taxes costs against the appellant. See TEX. R. APP. P. 42.1(d). We dismiss any

pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Keyes and Goodman.




                                         2